              Case
               Case18-33815
                    18-33815 Document
                              Document533-9
                                       96 Filed
                                            FiledininTXSB
                                                      TXSBonon08/10/18
                                                               06/24/21 Page
                                                                         Page1 1ofof9 9


                             UNITED STATES BANKRUPTCY COURT
                                                     Southern District of Texas


In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8     )
years including married, maiden, trade, and address):             )
                                                                  )
Koontz−Wagner Custom Controls Holdings LLC                        )Case Number: 18−33815
                                                                  )
26−3104210                                                        )
6510 Bourgeois Rd.                                                )
Houston, TX 77066−3110                                            )
                                                                  )
                                                                  )
                                                                  )Chapter: 7
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                                                                  )


                             NOTICE OF ASSETS, NOTICE TO CREDITORS AND
                         OTHER PARTIES IN INTEREST OF THE NEED TO FILE CLAIMS


Notice is hereby given that:
It having appeared from the schedules of the debtor at the time of filing that there was no estate from which any
dividend could be paid to creditors, the notice to creditors advised that it was unnecessary for any creditor to file his
claim at that time.

It appearing subsequently that there is an estate from which a dividend to creditors may be paid, creditors must now
file claims in this case in order to share in any distribution from the estate. CLAIMS MUST BE FILED ON OR
BEFORE November 13, 2018

Claims which are not filed timely as set forth above will not be allowed, except as otherwise provided by law. A
claim may be filed in the Office of the Clerk of the Bankruptcy Court on an official form prescribed for a proof of
claim.

                   MAIL TO:

                                       United States Bankruptcy Court
                                       PO Box 61010
                                       Houston, TX 77208




                                                                  David J. Bradley
                                                                  Clerk of Court

Filed: August 8, 2018
Trustee: Rodney D Tow
              Case
               Case18-33815
                    18-33815 Document
                              Document533-9
                                       96 Filed
                                            FiledininTXSB
                                                      TXSBonon08/10/18
                                                               06/24/21 Page
                                                                         Page2 2ofof9 9
                                      United States Bankruptcy Court
                                       Southern District of Texas
In re:                                                                                  Case No. 18-33815-mi
Koontz-Wagner Custom Controls Holdings L                                                Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0541-4           User: dhan                   Page 1 of 8                   Date Rcvd: Aug 08, 2018
                               Form ID: ntcasset            Total Noticed: 414


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 10, 2018.
db              Koontz-Wagner Custom Controls Holdings LLC,      6510 Bourgeois Rd.,    Houston, TX 77066-3110
aty            +Garrett S. Ledgerwood,    Hershner Hunter LLP,     180 East 11th Ave.,    Eugene, OR 97401-3584
aty            +George S. Cressy, III,    100 E. Wayne St,     STE 300,    South Bend, IN 46601-2352
aty            +Hal Emalfarb,    Emalfarb Swan and Bain,     440 Central Avenue,    Highland Park, IL 60035-2688
aty            +Jacqueline Sells Homann,     Jones Obenchain, LLP,    600 KeyBank Building,
                 202 S. Michigan Street,     South Bend, IN 46601-2010
aty            +Jeffrey William Maddux,     Chambliss, Baher & Stophel,     605 Chestnut St., Liberty Tower,
                 St. 1700,    Chattanooga, TX 37450-0019
cr             +Caterpillar Financial Services Corporation,      2120 West End Avenue,    Nashville, TN 37203-5341
cr             +Crawford Electric Supply Company, Inc.,      c/o Andrews Myers, PC,    Attn: Lisa M. Norman,
                 1885 St. James Place,    15th Floor,    Houston, Tx 77056-4176
cr             +Enbridge Energy, Limited Partnership,     c/o Mark Finkelstein and John Dunne,      1001 McKinney,
                 Suite 1100,    Houston, TX 77002-6424
intp            KW Services, LLC,    c/o Michael Best & Friedrich,      Attn: Ann Ustad Smith,     P.O. Box 1806,
                 Madison, WI 53701-1806
cr             +L. GP South LLC,    c/o Kyle L. Dickson,     700 Gemini St., Ste. 115,    HOUSTON, TX 77058,
                 UNITED STATES 77058-2735
cr             +Peterson Power Systems, Inc.,     P.O. Box 9449,    Fountain Valley, CA    92728,
                 UNITED STATES 92728-9449
cr             +Toyota Industries Commercial Finance, Inc.,      c/o Kendal B. Reed,    8080 Park Lane, Suite 700,
                 Dallas, TX 75231-5920
cr              Wells Fargo Vendor FinancialServices LLC,      fka GE Capital Information TechnologySol,
                 P O Box 13708,    Macon, GA 31208-3708
cr             +Westchester Fire Insurance Company,     C/O Michael E. Collins,     Manier & Herod, PC,
                 1201 Demonbreun St., Suite 900,     Nashville, TN 37203-5078
10295350        A Company Inc,    P.O. Box 410004,    Salt Lake City, UT 84141-0004
10295351       +ABF Freight Systems, Inc.,     813 W. Sample St.,    South Bend, IN 46601-2845
10295357       +AG Equipt. Inc,    414 N Kit Ave.,    Caldwell, ID 83605-6723
10295362      ++AIRGAS USA LLC,    110 WEST 7TH STREET,    SUITE 1300,     TULSA OK 74119-1106
               (address filed with court: Airgas USA, LLC,       P.O. Box 676015,    Dallas, TX 75267)
10295373        ALTA Equipment Company, Inc.,     25538 Network Place,     Chicago, IL 60673-1255
10295383        ASCO Power Technologies, LP,     P.O. Box 73473,    Chicago, IL 60673-7473
10295384       +ATEX Distributing, Inc,     2900 W. Orange Ave., #130,     Apopka, FL 32703-3327
10295385       +ATLAS BOLT & SUPPLY, INC.,     3217 Rossville Blvd.,     Chattanooga, TN 37407-1923
10295387        ATS Specialized, Inc.,    P.O. Box 1450,     Minneapolis, MN 55485-7130
10295352       +Action Glass Co, Inc.,    54978 Mayflower Rd.,     South Bend, IN 46628-5058
10295353       +Adams Remco Inc.,    2612 Foundation Dr.,     South Bend, IN 46628-4390
10311670        Adams Remco, Inc.,    P.O. Box 3968,    South Bend, IN 46619-0968
10295354        Advanced Water Solutions,     P.O. Box 1200,    South Bend, IN 46624-1200
10295355       +Advantage Interests, Inc.,     7840 W. Little York,     Houston, TX 77040-5310
10295356        Aeroacoustic Engineering Consultants, LL,      8014 Olson Hwy., #210,    Minneapolis, MN 55427-4712
10295358       +Agility Project Logistics, Inc.,     P.O. Box 844718,     Dallas, TX 75284-4718
10295359       +Air Filters, Inc.,    8282 Warren Rd.,    Houston, TX 77040-2602
10295360       +Airgas Intermountain, Inc,     P.O. Box 7430,    Pasadena, CA 91109-7430
10295361        Airgas USA, LLC,    P.O. Box 802576,    Chicago, IL 60680-2576
10295363       +Airgas USA, LLC (South),     P.O. Box 532609,    Atlanta, GA 30353-2609
10295364       +All Phase Electric Supply Co.,     1385 Bendix Dr.,     South Bend, IN 46628-2855
10295365       +Allegheny Steel Distributors, Inc.,     P.O. Box 645363,     Pittsburgh, PA 15264-5251
10295366        Allegiance Crane & Equipment, LLC,     P.O. Box 534687,     Atlanta, GA 30353-4687
10295367       +Allegis Corporation,    P.O. BOx 851354,     Minneapolis, MN 55485-1354
10295369        Allied Electronics,    P.O. Box 2325,    Fort Worth, TX 76113-2325
10295368        Allied Electronics,    Attn: A/R Dept.,    P.O. Box 2325,     Fort Worth, TX 76113-2325
10295370       +Alpha Process Sales, Inc.,     12850 E. Bournewood Dr.,     Sugar Land, TX 77478-2569
10295371       +Alpha Threaded Products Inc.,     6426 Long Dr.,    Houston, TX 77087-3408
10295372       +Alro Steel,    1775 Foundation Dr.,    Niles, MI 49120-8987
10311671       +Altair Advanced Industries, Inc.,     3765 Alpha Way,     Bellingham, WA 98226-8302
10295374       +Always Safety & 1st Aid, Inc.,     P.O. Box 1407,    Alvin, TX 77512-1407
10311672        Amada America, Inc.,    P.O. Box 530603,     Atlanta, GA 30353-0603
10295377       +AmeriGas,    P.O. Box 7155,    Pasadena, CA 91109-7155
10295375       +American Fire Technologies, LLC,     2120 Capital Dr.,     Wilmington, NC 28405-6461
10295376       +American Safety & First Aid,     P.O. Box 59,    Osceola, IN 46561-0059
10295378       +Ametek-Soildstate Controls,     875 Dearborn Dr.,    Columbus, OH 43085-1596
10295380       +Anixter Bros. Inc.,    P.O. Box 847428,    Dallas, TX 75284-7428
10295381        Anixter, Inc.,    P.O. Box 842591,    Dallas, TX 75284-2591
10295382       +Apollo Printing & Graphics,     731 S. Michigan St.,     South Bend, IN 46601-3101
10295386       +Atlas Supply, Inc,    611 S. Charlestown St.,     Seattle, WA 98108-5239
10295388       +Austin Hardware & Supply, Inc,     Dept. CH 19373,    Palatine, IL 60055-0001
10295389        Barton Mines, LLC,    Barton Mines Company, LLC,     P.O. Box 62516,    Baltimore, MD 21264-2516
10295390       +Bennett Machine & Welding Works,     512 Main St.,    Caldwell, ID 83605-3740
10295391       +Best One Tire & Service of South Bend,     2014 E. McKinley Ave.,     Mishawaka, IN 46545-7204
10295392       +Betenbender Mfg, Inc.,    P.O. Box 140,    Coggon, IA 52218-0140
10295393        Bisco Industries Inc,    4424 S. 700 S., #120,     Salt Lake City, UT 84107
10295394       +Boise Calibration Service, Inc,     7482 W. Lemhi St.,     Boise, ID 83709-2835
10295395       +Boise Rigging Supply, Inc.,     P.O. Box 16627,    Boise, ID 83715-6627
              Case
               Case18-33815
                    18-33815 Document
                              Document533-9
                                       96 Filed
                                            FiledininTXSB
                                                      TXSBonon08/10/18
                                                               06/24/21 Page
                                                                         Page3 3ofof9 9



District/off: 0541-4          User: dhan                   Page 2 of 8                    Date Rcvd: Aug 08, 2018
                              Form ID: ntcasset            Total Noticed: 414


10295396       +Boling Vision Center, LLC,     2746 Old US 20 W, Suite B,     Elkhart, IN 46514-1365
10295397       +Bonita Cleaning Service,     21543 Sullivan Forest Dr.,     Porter, TX 77365-5957
10295398        Bonneville Industrial Supply Co,     P.O. Box 51328,    Idaho Falls, ID 83405-1328
10295399       +Branom Instrument Co,    P.O. Box 80307,     Seattle, WA 98108-0307
10295400       +Brown Strauss Steel Inc.,     P.O. Box 16450,    Salt Lake City, UT 84116-0450
10295401        Brucker Company, Inc.,    1200 Greenleaf Ave.,     Elk Grove Village, IL 60007-5519
10295402       +C&R Sales and Repairing, Inc.,     P.O. Box 1859,    Red Oak, TX 75154-1567
10295403       +CA Dept of Tax & Fee Administration,      P.O. Box 942879,    Sacramento, CA 94279-0001
10295415        CGED,   15/17 bvd Charles De Gaulle,      Montrouge, CA 92120
10295431       +CSI Heavy Haul,    24015 Interstate 10,     Wallisville, TX 77597-3032
10295433        CWB Group-Industry Services,     P.O. Box 46035 Postal Station A,     Toronto, ON
10295404       +California Dynamics Corp,     5572 Alhambra Ave.,    Los Angeles, CA 90032-3195
10295406       +Canyon Logistics,    P.O. Box 55,    Humble, TX 77347-0055
10295407       +Capitol Environmental,    P.O. Box 150056,     Austin, TX 78715-0056
10295408       +Cardinal Pump,    12154 Lackland Rd.,     Saint Louis, MO 63146-4004
10295409       +Catepillar Financial Services Corp.,      2120 West End Ave.,    Nashville, TN 37203-5341
10295410        Caterpillar Financial Services Corporati,      P.O. Box 730669,    Dallas, TX 75373-0669
10295412       +Center Lane Partners,    60 E. 42nd St., #1250,     New York, NY 10165-1299
10295413        Centerpoint Energy Services, Inc.,     P.O. Box 301149,     Dallas, TX 75303-1149
10295414       +Certif-A-Gift Co.,    P.O. Box 66210,     Chicago, IL 60666-0210
10295416       +Chassis King,    1016 Ponce de Leon Blvd.,     Clearwater, FL 33756-1082
10295679       +Chris Thate,    7711 Dashwood Dr.,    Houston, TX 77036-4937
10311674        City of Chattanooga,    P.O. Box 591,     Chattanooga, TN 37401-0591
10295418        Clean Seal, Inc.,    P.O. Box 2919,    South Bend, IN 46680-2919
10295419        Cleaveland/Price Inc.,    14000 Rt. 993,     Trafford, PA 15085-9550
10295420       +Clemtex II,    248 McCarty,    Houston, TX 77029-1138
10295421       +Clover Associates, Inc.,     d/b/a Clover Machinery Movers,     1906 Clover Road,
                 Mishawaka, IN 46545-7245
10295423       +CoFlex, Inc.,    851 Rt. 6,    Shohola, PA 18458-3509
10295422       +Coffee Time,    55645 Currant Rd., #4,     Mishawaka, IN 46545-4801
10295424       +Columbia Electric Supply,     P.O. Box 1120,    Vancouver, WA 98666-1120
10311676        Comcast Cable,    P.O. Box 3001,    Southeastern, PA 19398-3001
10295425       +Commercial Air Solutions,     P.O. Box 23564,    Chattanooga, TN 37422-3564
10295426       +Commercial Door & Hardware,     22578 FM 365,    Beaumont, TX 77705-8835
10295427       +Concur - ACH,     62157 Collections Center Dr.,     Chicago, IL 60693-0001
10295428       +Container Management Inc,     8500 E. 116th St.., #607,     Fishers, IN 46038-0380
10295429       +Coosa Steel Corporation,     P.O. Box 187,    Rome, GA 30162-0187
10295430        Crawford Electric Supply Co., Inc.,     P.O. Box 847160,     Dallas, TX 75284-7160
10295432       +Cummins Rocky Mtn,    8949 S. Federal Way,     Boise, ID 83716-9633
10295434       +D&B Supply,    3303 E. Linden,    Caldwell, ID 83605-6077
10311677       +DC Engineering,    440 E. Corporate Dr., #103,     Meridian, ID 83642-3505
10295446       +DEQ State Office,    1410 N. Hilton,    Boise, ID 83706-1253
10295448       +DHL Express (USA) Inc.,     16592 Collections Center Dr.,     Chicago, IL 60693-0165
10295436       +Dave & Tom of Idaho, LLC,     2259 Haw Creek Cir.,    Emmett, ID 83617-8999
10295435       +Dave & Tom of Idaho, LLC,     P.O. Box 97,    Caldwell, ID 83606-0097
10295437       +Dave & Tom, LLC,    2259 Haw Creek Cir.,     Emmett, ID 83617-8999
10295438        DeFelsko Corporation,    800 Proctor Ave.,     Ogdensburg, NY 13669-2205
10295439       +Deka Battery,    1920 N. Kenmore St.,     South Bend, IN 46628-1637
10295441       +Delta Management Company, LLC,     52733 Willowbend Dr.,     Granger, IN 46530-7472
10295442       +Deluxe Sheet Metal Inc.,     6561 Lonewolf Dr., #100,    South Bend, IN 46628-8466
10295443       +Denton Enterprises,    5615 Meadow Ct.,     Nampa, ID 83687-8639
10295444       +Department of Labor,    402 W. Washington St., RM. W195,      Indianapolis, IN 46204-2751
10295445       +Department of Labor,    900 Georgia Ave., #15,     Chattanooga, TN 37402-2246
10311678       +Dept of Consumer & Business Services,      P.O. Box 14470,    Salem, OR 97309-0404
10295447       +Dex West,    P.O. Box 79167,    Phoenix, AZ 85062-9167
10295449        Dominion Building PRoducts,     P.O. Box 642184,    Pittsburgh, PA 15264-2184
10295450       +Dynalectric Company,    5711 SW Hood Ave.,     Portland, OR 97239-3715
10295454       +EIS, Inc.,    P.O. Box 1347,    Elmhurst, IL 60126-8347
10295457       +ENI Labs,    3120 Independence Dr.,    Fort Wayne, IN 46808-4501
10295459       +EPB Electric Power,    Attn: Remittance Processing (power),      P.O. Box 182254,
                 Chattanooga, TN 37422-7254
10295453        Eichstedt Manufacturing, Inc.,     23030 W. Ireland Rd.,     South Bend, IN 46614-4414
10295455       +Electrical Wholesale Supply, Inc,     P.O. Box 51980,    Idaho Falls, ID 83405-1980
10295456       +Engineered Air C/O Commerce Bank,     P.O. Box 801618,     Kansas City, MO 64180-1618
10311679       +Engineering Resources, Inc.,     11020 Diebold Rd.,    Fort Wayne, IN 46845-9662
10295458       +Environmental Safety Products,     700 W. 6th St.,    Michigan City, IN 46360-3866
10295460        Estes Express Lines, Inc.,     P.O. Box 25612,    Richmond, VA 23260-5612
10295461       +Examinetics, Inc,    10561 Barlkey Pl., #400,     Overland Park, KS 66212-1836
10295462       +Executive Personnel Services, Inc.,     P.O. Box 56346,     Atlanta, GA 30343-0346
10295463        Express Personnel Services,     5616 NW 135th, Suite A,     Oklahoma City, OK 73142
10295477       +FSS Security. LLC,    P.O. Box 1204,    Houston, TX 77251-1204
10295464       +Farwest Corrosion Control Co.,     3825 Paris St.,    Denver, CO 80239-3332
10295465       +Farwest Steel Corporation,     P.O. Box 1026,    Eugene, OR 97440-1026
10295466       +Fastenal Company,    P.O. Box 1286,    Winona, MN 55987-7286
10295468        Fasteners, Inc. (Colony Hardware Corp.),      29276 Network Place,    Chicago, IL 60673-1292
10311680        Federal Express,    P.O. Box 660481,    Dallas, TX 75266-0481
10295469        Ferguson Enterprises, Inc.,     FEI #420,    P.O. Box 802817,    Chicago, IL 60680-2817
10295470       +Filnor Inc.,    227 N. Freedom Ave.,    Alliance, OH 44601-1897
10295471       +Finish Master Inc.,    115 W. Washington St., #700S,     Indianapolis, IN 46204-3761
10295472       +Fishers Technology,    575 E. 42nd St.,     Garden City, ID 83714-6322
              Case
               Case18-33815
                    18-33815 Document
                              Document533-9
                                       96 Filed
                                            FiledininTXSB
                                                      TXSBonon08/10/18
                                                               06/24/21 Page
                                                                         Page4 4ofof9 9



District/off: 0541-4          User: dhan                   Page 3 of 8                    Date Rcvd: Aug 08, 2018
                              Form ID: ntcasset            Total Noticed: 414


10295473       +Flame Seal Products, Inc.,    15200 West Dr.,     Houston, TX 77053-4831
10295474       +Fluid Connector Products,    8432 Solution Center,     Chicago, IL 60677-8004
10295475       +Foam Kote, Inc.,    1102 Minnesota St.,    South Houston, TX 77587-4949
10295476       +Foundation Building Materials,     Home Acres Building Supply Co., LLC,     6872 Paysphere Circle,
                 Chicago, IL 60674-0068
10295687       +Frank P. Tirotta,    23166 Brick Rd.,    South Bend, IN 46628-9721
10295478       +G&H Diversified Mfg, LP,    11660 Briitmoore Park Dr.,     Houston, TX 77041-6917
10295479        G.W. Berkheimer Co.,    P.O. Box 1247,    Portage, IN 46368-9047
10295481        GEXPRO - Atlanta,    P.O. Box 742833,    Atlanta, GA 30374-2833
10295483       +GP South LLC,    129 N. 10th St., Capitol Hall,     Lincoln, NE 68508-3633
10295488      ++GREATAMERICA FINANCIAL SERVICES CORPORATION,      PO BOX 609,   CEDAR RAPIDS IA 52406-0609
               (address filed with court: GreatAmerica Financial Services Corp.,        P.O. Box 660831,
                 Dallas, TX 75266-0831)
10321147       +Gale Contractor Services,    475 N Williamson Blvd,     Daytona Beach FL 32114-7101
10295480       +Gale Contractor Services,    2908 Brandt Ave.,     Nampa, ID 83687-6856
10295482       +Gould & Ratner LLP,    222 N. LaSalle St., #800,     Chicago, IL 60601-1086
10295485        Gravograph-New Hermes,    P.O. BOx 530103,    Drawer No GA00086,    Atlanta, GA 30353-0103
10295487        Great America Financial Services Group,     P.O. Box 660831,    Dallas, TX 75266-0831
10295489       +Green Distributors, Inc.,    P.O. Box 58,    Bloomingdale, IL 60108-0058
10295490       +Griffen P&H, Inc.,    2310 Toledo Rd.,    Elkhart, IN 46516-5537
10295491       +Grimes Industrial, Inc.,    929 E. Main St.,     Tomball, TX 77375-6724
10295497        HYG Financial Services Inc.,     P.O. Box 14545,    Des Moines, IA 50306-3545
10295492       +Harco Manufacturing Co,    1000 Industrial Pkwy.,     Newberg, OR 97132-7071
10295493       +Hatchell & Associates,    414 W. Fullerton Ave.,     Elmhurst, IL 60126-1403
10295494       +Hevi-Haul International, LTD,     P.O. Box 580,    Menomonee Falls, WI 53052-0580
10295495       +Hoosier Crane Service Co.,    2423 Lowell St.,     Elkhart, IN 46516-5710
10316985       +Houston Personnel Services, Inc.,     dba Express Employment Professionals,
                 c/o Clark Hill Strasburger,     Attn: Robert P. Franke,    901 Main Street, Suite 6000,
                 Dallas, Texas 75202-3748
10295496       +Hudson Building Systems,    10412 Rockley Rd.,     Houston, TX 77099-3556
10311681        IBEW Local #1392,    56426 Strasser Ln.,    South Bend, IN 46619-2212
10295506      ++ILLINOIS DEPARTMENT OF REVENUE,     BANKRUPTCY DEPARTMENT,    P O BOX 64338,
                 CHICAGO IL 60664-0291
               (address filed with court: Illinois Dept. of Revenue,       James R. Thompson Center - Concourse,
                 100 West Randolph St.,    Chicago, IL 60601-3274)
10295500       +Idaho Environmental Services, LLC,     d/b/a IES Waterowkrs,    P.O. Box 231,
                 Notus, ID 83656-0231
10295501       +Idaho Freight Connection, LLC,     P.O. Box 357,    Homedale, ID 83628-0357
10295502       +Idaho Mobile Equipment,    26003 Kingsbury Rd.,     Middleton, ID 83644-6099
10311682       +Idaho Power,    P.O. Box 34966,    Seattle, WA 98124-1966
10295504       +Idaho Tank & Culvert, Inc,    724 Taylor Ave.,     Meridian, ID 83642-2486
10295505       +Idaho Tool,    452 Caldwell Blvd.,    Nampa, ID 83651-1925
10295507       +Impact, lnc.,    P.O. Box 88068,    Seattle, WA 98138-2068
10295508       +Indiana Dept of Revenue,    105 E. Jefferson Blvd., #350,     South Bend, IN 46601-1938
10295509       +Indiana Dept. of Environmental Mgmt.,     100 N. Senate Ave.,    Indianapolis, IN 46204-2210
10295510        Indiana Michigan Power,    P.O. Box 24412,    Canton, OH 44701-4412
10295511        Industrial Climate Engineering (ICE),     P.O. Box 6407,    Carol Stream, IL 60197-6407
10295512        Industrial Door of Northern Indiana,     3839 S. Main St.,    South Bend, IN 46614-2521
10295513        Industrial Metal Fab, Inc.,     2806 W. Sample St.,    South Bend, IN 46619-3299
10295514       +Industrial Products Corporation,     119 S. Sherrin Ave., #120,    Louisville, KY 40207-3235
10295515       +Industrial Realty Group,    11100 Santa Monica Blvd., #850,     Los Angeles, CA 90025-2399
10295516        Intermountain Gas Company,    P.O. Box 5600,     Bismarck, ND 58506-5600
10295518       +Interstate Industrial Services Mgmt, LLC,     4201 Langley Rd.,    Houston, TX 77093-5006
10295520       +Irrevocable Trust of Thomas J. Snow,     c/o Nancy Snow Evitt,    9204 Hopi Trail,
                 Ooltewah, TN 37363-8678
10295411       +Isaac B. Centeno,    10706 Cora St., #78,    Houston, TX 77088-3240
10295521       +Ivy Tech Community College,     220 Dean Johnson Blvd.,    South Bend, IN 46601-3415
10295522       +J & G Supply Inc.,    P.O. Box 902,    La Porte, IN 46352-0902
10295523       +J M Test Systems, Inc.,    P.O. Drawer 45489,     Baton Rouge, LA 70895-4489
10295524        JDM Steel Service, Inc.,    8581 Solution Center,     Chicago, IL 60677-8005
10295526       +JSW Properties, LLC,    120 Nowlin Ln.,    Chattanooga, TN 37421-3574
10311683       +Jag Tool & Equipment Rental,     418 E. Karcher Rd.,    Nampa, ID 83687-3001
10311684       +Johns Plumbing & Heating Services,     P.O. Box 658,    Emmett, ID 83617-0658
10295527       +K-wood Products Co.,    25785 State Rd. 2,    South Bend, IN 46619-4796
10295529       +KC Auto Paint and Supplies, Inc.,     811 2nd St. South,    Nampa, ID 83651-3810
10295535       +KMH Systems, Inc.,    P.O. Box 575,     Northbrook, IL 60065-0575
10295528       +Kasten Blasting & Coatings, LLC,     8065 Cox’s Dr.,    Portage, MI 49002-5827
10295530        Kele Solutions,    P.O. Box 842545,    Dallas, TX 75284-2545
10311685       +Kenco Toyota Lift,    P.O. Box 742540,    Atlanta, GA 30374-2540
10295531       +Kim Hotstart Mfg. Co.,    P.O. Box 11245,    Spokane, WA 99211-1245
10295532       +Kingman Storage, LLC,    2740 W. Lexington Ave.,     Elkhart, IN 46514-1447
10295533        Kirby-Risk Electric Supply,     27561 Network Pl.,    Chicago, IL 60673-1275
10295534       +Kloeckner Metals Corporation,     500 Colonial Center Pkwy., #500,    Roswell, GA 30076-8853
10295536       +Koontz-Wagner Construction Services, LLC,     3801 Voorde Dr., Suite B,
                 South Bend, IN 46628-1643
10295537       +Krueger Sentry Gauge,    1873 Siesta Ln.,    Green Bay, WI 54313-8021
10295538       +Labor of Love Cleaning Service,     809 Claire St.,    Rossville, GA 30741-5674
10295539        Land O’ Lakes,    P.O. Box 840897,    Dallas, TX 75284-0897
10295540       +Landstar Inway, Inc.,    12793 Collections Center Dr.,     Chicago, IL 60693-0127
10295541       +Lennon Crane and Equipment Co.,     17131 Beaton Rd. SE,    Monroe, WA 98272-2745
              Case
               Case18-33815
                    18-33815 Document
                              Document533-9
                                       96 Filed
                                            FiledininTXSB
                                                      TXSBonon08/10/18
                                                               06/24/21 Page
                                                                         Page5 5ofof9 9



District/off: 0541-4          User: dhan                    Page 4 of 8                   Date Rcvd: Aug 08, 2018
                              Form ID: ntcasset             Total Noticed: 414


10295542       +Leonard Petroleum Equipment,     P.O. Box 170219,    Boise, ID 83717-0219
10295543       +Letters Express Inc.,     d/b/a Worldwide Express,     29228 Network Pl,    Chicago, IL 60673-1292
10295544        Lightning Master Corporation,     P.O. Box 6017,    Clearwater, FL 33758-6017
10295545        Lord Construction Services, LLC,     P.O. Box 363408,     San Juan, PR 00936-3408
10295554       +MC Supply & Service Inc.,     3907 Marvihill,    Valparaiso, IN 46383-6950
10295573        MSC Industrial Supply Co., Inc,     Dept. CH 0075,     Palatine, IL 60055-5075
10295574       +MTI,    30836 CR 8,   Elkhart, IN 46514-7947
10295546       +Madison,    27 Business Park Dr.,    Branford, CT 06405-2954
10295547       +Mainfreight, Inc.,    1400 Glenn Curtiss St.,     Carson, CA 90746-4030
10295548       +Marathon Special Products,     P.O. Box 468,    Bowling Green, OH 43402-0468
10295549       +Maria Mittiga,    26142 Twin Lakes Trail,     South Bend, IN 46628-9537
10295550       +Martell Electric, LLC,     P.O. Box 3965,    South Bend, IN 46619-0965
10295551        Marvair, A Division of Airxcel, Inc.,      P.O. Box 6407,    Carol Stream, IL 60197-6407
10295552       +Material Control, Inc.,     P.O. Box 168,    Croswell, MI 48422-0168
10295553        Maxim Crane Works, LP,     Lockbox #774389,    4389 Solutions Center,     Chicago, IL 60677-4003
10295555       +McCall Industrial,    P.O. Box 15427,     Boise, ID 83715-5427
10295556        McMaster-Carr Supply Company,     P.O. Box 7690,    Chicago, IL 60680-7690
10295557        Meitec, Inc.,    2800 Veterns Blvd., #260,     Metairie, LA 70002
10295558        Mersen,    P.O. Box 7247-6444,    Philadelphia, PA 19170-6444
10295559       +Metalworking Machine Systems, Inc.,      500 N. Nappanee St., Suite 5A,     Elkhart, IN 46514-1502
10295561       +Metro Fabricating, LLC.,     1650 Tech Dr.,    Bay City, MI 48706-9792
10295562       +Michigan Department of Treasury,     Lansing, MI 48922-0001
10295563       +Michigan Dept of Licensing,     and Regulatory Affairs,     P.O. Box 30004,
                 Lansing, MI 48909-7504
10295565       +Microclean, Inc,    1720 Industrial Rd.,     Nampa, ID 83687-6713
10295566        Mid-States Bolt & Screw Co., Inc.,      P.O. Box 2050,    Flint, MI 48501-2050
10295567       +Midwest Fire Protection Co. Inc.,     26436 W. US 12,     P.O. Box 279,    Sturgis, MI 49091-0279
10295568       +Miller Hydraulic Service,     2810 S. Main St.,    P.O.Box 2732,    South Bend, IN 46680-2732
10295570       +Morrison Bros Inc,    P.O. Box 238,     Dubuque, IA 52004-0238
10295571       +Mountain High Shredding Inc.,     13790 Creston St.,     Mishawaka, IN 46544-9768
10295572       +Mountain View Engineering, Inc,     345 N. Main St., Suite A,     Brigham City, UT 84302-2664
10295575       +N.W. Crane Service, Inc.,     P.O. Box 88,    Hermiston, OR 97838-0088
10295576       +NAPA,    2221 Cleveland,    Caldwell, ID 83605-4467
10295577       +NATCON (National Consolidated Corp),      25855 State Rd. 2,    South Bend, IN 46619-4736
10295578       +Nelson Fuel, Inc.,    1511 S. Olive St.,     South Bend, IN 46619-4297
10295580       +New York State Dept of Taxation,     and Finance,    Attn: Office of Counsel, Bldg. 9,
                 W A Harriman Campus,     Albany, NY 12227-0001
10295581        Newark,    33190 Collection Center Dr.,     Chicago, IL 60693-0331
10295582       +Nitro Environmental LLC,     3011 Hwy. 30 W., #101-121,     Huntsville, TX 77340-3534
10295584       +Nolan Power Group, LLC,     P.O. Box 54986,    New Orleans, LA 70154-4986
10295585       +Norbryhn Equipment Co.,     3711 Newby St.,    Nampa, ID 83687-9224
10295587       +Norman Perry Trophies & Engraving,      244 S. Olive St.,    South Bend, IN 46619-2100
10295589        O’Neal Industries,    P.O. Box 934243,     Atlanta, GA 31193-4243
10295593        OJS Building Services, Inc.,     P.O. Box 418,    South Bend, IN 46624-0418
10295598       +OSHA,    690 S Loop 336 West, #400,     Conroe, TX 77304-3320
10295590        Office Depot, Inc,    P.O. Box 633204,     Cincinnati, OH 45263-3204
10295591       +Ohio Dept. of Taxation,     30 E. Broad St. 21st Fl.,     Columbus, OH 43215-3414
10295592        Oil Service, Inc,    3498 Grand Ave.,     Pittsburgh, PA 15225-1508
10295594       +OnSite Services, LLC,     P.O. Box 190574,    Boise, ID 83719-0574
10295595       +Oregon Dept. of Consumer Business,      Revenue Services Station,    PO Box 14610,
                 Salem, OR 97309-0445
10295597       +Oscilloscope Services, Inc.,     7827 Kingsley St.,     Houston, TX 77087-4637
10295599        Overhead Door Co Of South Bend,     58745 Executive Drive,     P.O. Box 907,
                 Mishawaka, IN 46546-0907
10295600       +Overhead Door Company of Houston,     11533 S. Main St.,     Houston, TX 77025-5987
10295604       +PEI Engineering Services, Inc.,     58640 State Rd. 15,     Goshen, IN 46528-8670
10295613       +PPG Architectural Finishes, Inc.,     19053 Interstate 45, Suite C,      Conroe, TX 77385-8742
10314472       +Pacific Steel & Recycling,     c/o Brent R. Wilson,     P.O. Box 1617,    Boise, Idaho 83701-1617
10295602       +Panache Engineering,     150 N. Santa Anita Ave., #300,     Arcadia, CA 91006-3116
10295603       +Pearman Contracting, LLC.,     P.O. Box 14,    Greenleaf, ID 83626-0014
10295605        Pennsylvania Dept. of Revenue,     P.O. Box 280905,     Harrisburg, PA 17128-0905
10295606        Per Mar Security Services,     P.O. Box 1101,    Davenport, IA 52805-1101
10295607       +Performance Plus,    The Performance Companies, Inc.,      PO Box 10846,
                 Merrillville, IN 46411-0846
10295608      #+Petrol Services,    219 W. 40th St.,     Garden City, ID 83714-6409
10295609       +Phoenix Fastener and Supply Inc,     15219 Stuebner Airline Rd., #33,      Houston, TX 77069-2119
10295610        Phoenix Metal,    P.O. Box 932589,    Atlanta, GA 31193-2589
10295611       +Phoenix Tires,    P.O. Box 983,    Friendswood, TX 77549-0983
10295612        Platt,    P.O. Box 418759,    Boston, MA 02241-8759
10295614        Praxair Distribution Inc,     Dept. 0812,    PO Box 120812,    Dallas, TX 75312-0812
10295615        Praxair Distribution, Inc.,     Dept CH 10660,    Palatine, IL 60055-0660
10295616       +Preferred Shipping Inc,     12835 Jess Pirtle Blvd.,     Sugar Land, TX 77478-2860
10295617       +Primary Engineering, Inc.,     P.O. Box 3664,    Carmel, IN 46082-3664
10295619        Primax Technologies, Inc.,     65 Hymus Blvd.,    Pointe-Claire, Quebec
10295620       +Pro Industries, Inc,     206 Varner Dr. SW,    Mc Donald, TN 37353-5633
10311687        ProServ Bsiness Products, LLC,     4444 S. 74th Ave.,     Tulsa, OK 74145
10295621       +Professional Welding Supply,     P.O. Box 19811,    Houston, TX 77224-9811
10295622        Proservcrane & Equipment, Inc.,     P.O. Box 670965,     Houston, TX 77267-0965
10295623       +Proshred of Houston,     12703 Capricorn Dr., #100,     Stafford, TX 77477-4025
10295624       +Punch Press and Shear,     8 Ellis Rd.,    League City, TX 77573-1720
              Case
               Case18-33815
                    18-33815 Document
                              Document533-9
                                       96 Filed
                                            FiledininTXSB
                                                      TXSBonon08/10/18
                                                               06/24/21 Page
                                                                         Page6 6ofof9 9



District/off: 0541-4          User: dhan                   Page 5 of 8                    Date Rcvd: Aug 08, 2018
                              Form ID: ntcasset            Total Noticed: 414


10295625       +R.W. Little & Associates,     P.O. Box 171,    Brimfield, IL 61517-0171
10295629        RC Industries, Inc.,    555 County Rd. 15,     Elkhart, IN 46516-9784
10295634       +RMS Energy Co., LLC,    1900 E. 66th Ave.,     Denver, CO 80229-7424
10295637       +RST Inc,    P.O. Box 357,    Homedale, ID 83628-0357
10295626        Rackmount Solutions, LTD,     P.O. Box 451537,    Garland, TX 75045-1537
10295627       +Rain Mizer Gutters,    5606 Rocky Trail Dr.,     Kingwood, TX 77339-3384
10295628        Rapid Electroplating Process,     1603 S. Michigan Ave.,     Chicago, IL 60616-1209
10295630       +Recycling & Waste Reduction,     8001 Boat Club Rd., Suite B,     Fort Worth, TX 76179-3636
10295631       +Red-D-Arc Welderentals,     P.O. Box 532618,    Atlanta, GA 30353-2618
10295632       +Ricoh Usa, Inc,    13430 Northwest Frwy., #500,     Houston, TX 77040-6020
10295633        River Bend Hose Specialty,     1111 S. Main,    South Bend, IN 46601-3398
10311688       +Rogers Machinery Company Inc.,     P.O. Box 230429,    Portland, OR 97281-0429
10295635       +Root Rents,    2602 Cleveland Blvd.,    Caldwell, ID 83605-4439
10295638       +Russell Products Inc.,     710 Commerce Dr.,    Bristol, IN 46507-9354
10295642       +SAIA Motor Freight Line, LLC,     11465 Johns Creek Pkwy., #400,     Johns Creek, GA 30097-1572
10295653    ++++SOUTHERN AUTO BODY SUPPLY,     1830 WASHINGTON ST,    CHATTANOOGA TN 37408-2018
               (address filed with court: Southern Auto Body Supply,        1823 Rossville Ave.,
                 Chattanooga, TN 37408)
10295639       +Safety Wear LTD,    P.O. Box 2904,    Orange, TX 77631-2904
10295643       +Samuel, Son & Co. Inc. MW Division,     5022 Ashley Ct.,     Houston, TX 77041-6911
10295644       +Sherwin Williams,    3210 Nimitz Pkwy.,     South Bend, IN 46628-4316
10295645       +Sherwin Williams (south),     1315 E. 23rd St.,    Chattanooga, TN 37404-5751
10295646        Shred-it USA - Knoxville,     P.O. Box 13574,    Newark, NJ 07188-3500
10295648       +Siemens Financial Services,     170 Wood Ave. South,    Iselin, NJ 08830-2726
10295647       +Siemens Financial Services,     301 Lindenwood Ave., #215,     Malvern, PA 19355-1774
10295649       +Siemens Industry, Inc.,     P.O. Box 2715,    Carol Stream, IL 60132-2715
10295650       +SmartSign,    300 Cadman Plaza W., #1303,     Brooklyn, NY 11201-3226
10295651       +Snow Evitt Partnership,     c/o Nancy Snow Evitt,    9204 Hopi Trail,    Ooltewah, TN 37363-8678
10311689        South Bend Municipal Utility,     125 West Colfax Ave.,     South Bend, IN 46601-1601
10295652       +South Bend Tribune,    225 W. Colfax Ave.,     South Bend, IN 46626-1001
10295655        Stanz Food Service, Inc.,     P.O. Box 24,    South Bend, IN 46624-0024
10295656        Staples,    P.O. Box 105638,    Atlanta, GA 30348-5638
10295657        State of Idaho,    Department of Water Resources,     2735 Airport Way,    Boise, ID 83705-5082
10295659       +Sterling Battery Co,    P.O. Box 4947,     Boise, ID 83711-4947
10311690       +Stone Lumber,    P.O. Box 71,    Nampa, ID 83653-0071
10295660       +Storage Battery Systems, LLC,     N56 W16665 Ridgewood Dr.,     Menomonee Falls, WI 53051-5672
10295661       +Strata,    8653 W. Hackamore Dr.,    Boise, ID 83709-1667
10295662       +Structural Edge Engineering,     5509 N. Glenwood St.,     Garden City, ID 83714-1336
10295663       +Summit Contractor Supply, Inc.,     25453 State Rd. 2,     South Bend, IN 46619-4806
10295664       +Sunscapes, Inc.,    13740 Range Line Rd.,     Niles, MI 49120-9020
10295665       +Superior Paint & Glass,     315 Cleveland Blvd.,    Caldwell, ID 83605-3697
10295666       +Suprahelio Consulting LLC/Aaron Alexande,      13303 E. Lakeview Rd.,    Glencoe, OK 74032-3203
10295669       +TBS Trucking - T Boys and Sons Trucking,,      P.O. Box 2851,    Houston, TX 77252-2851
10295670       +TDS Door Company,    27992 West IL Hwy. 120, Unit 132,      Lakemoor, IL 60051-7263
10295680       +THB,Inc,    95 North 400 West,    North Salt Lake, UT 84054-2722
10295690       +TQS, Inc,    14610 Sheraton,    Houston, TX 77039-1226
10295696       +TTI Oil - Texas INE, Inc,     6438 Long Dr.,    Houston, TX 77087-3408
10295698        TUV Rheinland Industrial Solutions Inc.,      P.O. Box 417532,    Boston, MA 02241-7532
10295699       +TW Telecom,    c/o Level 3 communications, LLC,     P.O. Box 910182,    Denver, CO 80291-0182
10295701        TX Commission on Environmental Quality,      P.O. Box 13087,    Austin, TX 78711-3087
10295667        Tacoma Screw Products, Inc.,     P.O. Box 35165,    Seattle, WA 98124-5165
10295668       +Taylor Brothers Fire & Safety, Inc,     P.O. Box 16351,     Boise, ID 83715-6351
10295672       +Tennessee American Water,     P.O. Box 371880,    Pittsburgh, PA 15250-7880
10295673       +Tennessee Dept. of Revenue,     David Gerregano,    500 Deaderick St.,    Nashville, TN 37242-0001
10295674       +Tennessee Galvanizing, Inc,     P.O. Box 4539,    Chattanooga, TN 37405-0539
10295675        Terracon Consultants, Inc,     P.O. Box 843358,     Kansas City, MO 64184-3358
10295677       +Texas Department of Licensing and Regula,      P.O. Box 12157,    Austin, TX 78711-2157
10295678        Texas Workforce Commission,     17517 State Hwy. 249,    Houston, TX 77064-1012
10295681        The Dillon Group Inc.,     1117 E. Plaza Dr.,    Eagle, ID 83616-6531
10295683       +The Exit Store,    303 W. Lancaster Ave., #138,     Wayne, PA 19087-3938
10295684       +The Filter Factory, Inc.,     P.O. Box 1797,    Santa Ynez, CA 93460-1797
10295685       +The Sign Center,    11473 W. Fairview Ave.,     Boise, ID 83713-7940
10295686       +The Sign Shoppe,    3610 E. Cleveland,     Caldwell, ID 83605-6040
10295688       +Titus Manugacturing,    9887 E. 6B Rd.,     Plymouth, IN 46563-8913
10295689       +Tour Ice of Ontario,    359 SE 2nd St.,     Ontario, OR 97914-2825
10311691       +Toyota Lift of Houston,     P.O. Box 678528,    Dallas, TX 75267-8528
10295691       +Trainers Over Texas, Inc.,     2914 Dunnbrook Dr.,    Seagoville, TX 75159-1448
10295692        Trans United, Inc.,    Marquette Transportation Finance, Inc.,      NW 7939,   PO Box 1450,
                 Minneapolis, MN 55485-7939
10295693       +Treasure Valley Coffee,     11875 President Dr.,    Boise, ID 83713-8976
10295694       +Tri-State Electrical Contractors, LLC,      2101 Fort St.,    Chattanooga, TN 37408-2414
10295695       +Trinity Logistics, Inc,     P.O. Box 62702,    Baltimore, MD 21264-2702
10295700       +Twelco, Inc,    7411 Wright Rd.,    Houston, TX 77041-2421
10311692       +US Bank Equipment Finance,     P.O. Box 790448,    Saint Louis, MO 63179-0448
10295710       +US Environmental Protection Agency,     1200 Pennsylvania Ave.,     Washington, DC 20460-0003
10295711        US HealthWorks Medical Group of Indiana,      P.O. Box 404480,    Atlanta, GA 30384-4480
10295712        USI Inc.,    P.O. Box 4105,    Woburn, MA 01888-4105
10295704       +UniFirst Corporation,     3920 Crescent Cir.,    South Bend, IN 46628-6137
10295705       +Unishippers,    P.O. Box 1120,    Meridian, ID 83680-1120
10295706       +United Coatings Technologies,     1011 S. Main St.,    South Bend, IN 46601-3335
              Case
               Case18-33815
                    18-33815 Document
                              Document533-9
                                       96 Filed
                                            FiledininTXSB
                                                      TXSBonon08/10/18
                                                               06/24/21 Page
                                                                         Page7 7ofof9 9



District/off: 0541-4          User: dhan                   Page 6 of 8                   Date Rcvd: Aug 08, 2018
                              Form ID: ntcasset            Total Noticed: 414


10295707       +United Oil,   P.O. Box 160,    Caldwell, ID 83606-0160
10295709       +United Rentals Northwest, Inc,    File 51122,    Los Angeles, CA 90074-0001
10295715        VFP Fire Systems,   P.O. Box 74008409,     Chicago, IL 60674-8409
10295713       +Vanguard Fire & Security Systems, Inc.,     P.O. Box 9218,    Wyoming, MI 49509-0218
10295716       +Victor Insulators, Inc.,    280 Maple Ave.,    Victor, NY 14564-1385
10295719       +WCS Quality Registrars, LLC,    P.O. Box 940637,    Houston, TX 77094-7637
10295723       +WESCO Distribution. Inc.,    7049 Brookhollow West Dr.,     Houston, TX 77040-3241
10295720       +Weld Force Solutions, LLC,    12518 Foxton Rd.,    Houston, TX 77048-3811
10295724       +Western Specialties Inc,    5265 N. Sawyers Ave.,    Boise, ID 83714-1496
10311693        Western States Cat,    P.O. Box 3805,    Boise, ID 83707
10295725       +Westowns Disposal Inc,    P.O. Box 754,    Homedale, ID 83628-0754
10295726       +Wiley Road Industrial Park, L.P.,     3801 Voorde Dr.,   South Bend, IN 46628-1643
10295727       +Williams Industrial Services Group Inc,     400 E. Las Colinas, #400,    Irving, TX 75039-5534
10295728       +Williams Industrial Services Group LLC,     100 Crescent Centre Pkwy., #1240,
                 Tucker, GA 30084-7063
10295729       +Workforce Corp Health,    P.O. Box 189,    Chattanooga, TN 37401-0189
10295730       +Working Persons Store,    1608 Commerce Dr.,    South Bend, IN 46628-1503
10295731       +Yale Carolinas,   9839 South Tryon,     Charlotte, NC 28273-6505
10295732       +ZFA Structural Engineers,    1212 Fourth St., Suite Z,     Santa Rosa, CA 95404-4039

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +E-mail/Text: globaltradecredit@eaton.com Aug 08 2018 21:18:32         Eaton Corporation,
                 Global Trade Credit,    1000 Eaton Blvd    N3,    Cleveland, OH 44122-6058
cr              E-mail/Text: houston_bankruptcy@LGBS.com Aug 08 2018 21:19:30         Harris County,
                 Linebarger Goggan Blair & Sampson LLP,     C/O John P. Dillman,    PO Box 3064,
                 Houston, TX 77253-3064
10311673       +EDI: ATTWIREBK.COM Aug 09 2018 00:43:00       AT&T,    P.O. Box 5080,
                 Carol Stream, IL 60197-5080
10295405        EDI: CALTAX.COM Aug 09 2018 00:43:00       California Franchise Tax Board,      P.O. Box 942857,
                 Sacramento, CA 94257-0500
10295417        E-mail/Text: g2sogasbnkr@southernco.com Aug 08 2018 21:18:17        Chattanooga Gas,
                 P.O. Box 5408,   Carol Stream, IL 60197-5408
10311675       +E-mail/Text: cenbsr_bankruptcy@cable.comcast.com Aug 08 2018 21:20:07          Comcast,
                 P.O. Box 105184,    Atlanta, GA 30348-5184
10295451       +E-mail/Text: globaltradecredit@eaton.com Aug 08 2018 21:18:32         Eaton Corporation,
                 Global Trade Credit,    1000 Eaton Rd N3,      Cleveland OH 44122-6058
10295452        E-mail/Text: jshort@echo.com Aug 08 2018 21:18:28        Echo Global Logistics,
                 22168 Network Pl.,    Chicago, IL 60673-1221
10295486       +E-mail/Text: david.heimark@graybar.com Aug 08 2018 21:19:06        Graybar Electric Co., Inc.,
                 12431 Collections Dr.,    Chicago, IL 60693-0001
10299438        E-mail/Text: houston_bankruptcy@LGBS.com Aug 08 2018 21:19:30         Harris County et al.,
                 c/o John P. Dillman,    Linebarger Goggan Blair & Sampson LLP,     P.O. Box 3064,
                 Houston, Tx 77253-3064
10295498       +E-mail/Text: gary.gaudette@hypertherm.com Aug 08 2018 21:19:22         Hypertherm, Inc,
                 21 Great Hollow Rd.,    Hanover, NH 03755-3124
10295499       +E-mail/Text: IDOL.Bankruptcies@labor.idaho.gov Aug 08 2018 21:19:23         Idaho Dept. of Labor,
                 4514 Thomas Jefferson st.,    Caldwell, ID 83605-5100
10295517        EDI: IRS.COM Aug 09 2018 00:43:00      Internal Revenue Service,      P. O. Box 7346,
                 Philadelphia, PA 19101-7346
10295519       +E-mail/Text: leticia.lopez@intertek.com Aug 08 2018 21:18:53
                 Intertek Testing Services NA Inc,    P.O. Box 405176,     Atlanta, GA 30384-5176
10295525       +E-mail/Text: credit@johnsonsupply.com Aug 08 2018 21:19:40        Johnson Supply,
                 10151 Stella Link,    Houston, TX 77025-5398
10295579        EDI: NMTRD.COM Aug 09 2018 00:43:00      New Mexico Taxation & Revenue Dept.,       P.O. Box 8485,
                 Albuquerque, NM 87198-8485
10311686        E-mail/PDF: nipscobankruptcymailbox@nisource.com Aug 08 2018 21:27:10          Nipsco,
                 P.O. Box 13007,    Merrillville, IN 46411-3007
10295586        E-mail/Text: shellier@norco-inc.com Aug 08 2018 21:20:19        Norco,    P.O. Box 413124,
                 Salt Lake City, UT 84141-3124
10295588       +E-mail/Text: cyndi.wallin@ofrmetals.com Aug 08 2018 21:19:06        O’Neal Flat Rolled Metals,
                 P.O. Box 951858,    Dallas, TX 75395-1858
10295596       +E-mail/Text: creditdepartment@orrcorp.com Aug 08 2018 21:20:07         Orr Safety Equipment,
                 1266 Reliable Pkwy.,    Chicago, IL 60686-0012
10295601       +E-mail/Text: CRM@Pacific-Steel.com Aug 08 2018 21:20:11        Pacific Steel,
                 1900 20th St. North,    PO Box 530,   Nampa, ID 83653-0530
10295618        E-mail/Text: billing@primaryhealth.com Aug 08 2018 21:19:29        Primary Health,
                 10482 W. Carlton Bay Dr.,    Garden City, ID 83714-5143
10295636       +E-mail/Text: cliff.mack@royalcupcoffee.com Aug 08 2018 21:20:15         Royal Cup Coffee,
                 P.O. Box 170971,    Birmingham, AL 35217-0971
10295640        E-mail/Text: bankruptcy@safety-kleen.com Aug 08 2018 21:18:53         Safety-Kleen,
                 P.O. Box 650509,    Dallas, TX 75265-0509
10295641        E-mail/Text: bankruptcy@safety-kleen.com Aug 08 2018 21:18:53         Safety-Kleen,
                 P.O. Box 382066,    Pittsburgh, PA 15250-8066
10295658       +E-mail/Text: accounting@steinhoffer.com Aug 08 2018 21:20:10        Steinhoffer Scale Co., Inc,
                 55645 Currant Rd.,    Mishawaka, IN 46545-4801
10295676        E-mail/Text: pacer@cpa.state.tx.us Aug 08 2018 21:19:51
                 Texas Comptroller of Public Accounts,     P.O. Box 13528, Capitol Station,
                 Austin, TX 78711-3528
10295702       +E-mail/Text: accounts.receivable@uline.com Aug 08 2018 21:19:49         Uline,
                 2200 S. Lakeside Dr.,    Waukegan, IL 60085-8311
                  Case
                   Case18-33815
                        18-33815 Document
                                  Document533-9
                                           96 Filed
                                                FiledininTXSB
                                                          TXSBonon08/10/18
                                                                   06/24/21 Page
                                                                             Page8 8ofof9 9



District/off: 0541-4                  User: dhan                         Page 7 of 8                          Date Rcvd: Aug 08, 2018
                                      Form ID: ntcasset                  Total Noticed: 414


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
10295703        E-mail/Text: legal.department@ul.com Aug 08 2018 21:20:27      Underwriters Laboratories Inc.,
                 P.O. Box 75330,   Chicago, IL 60675-5330
10295708        E-mail/PDF: sluna@ur.com Aug 08 2018 21:27:09      United Rentals,   P.O. Box 100711,
                 Atlanta, GA 30384-0711
10295717        E-mail/Text: scd_bankruptcynotices@grainger.com Aug 08 2018 21:19:25      W.W. Grainger, Inc.,
                 Dept. 810568832,   Palatine, IL 60038-0001
10295718        EDI: WADEPREV.COM Aug 09 2018 00:43:00      Washington State Dept. of Revenue,   P.O. Box 47464,
                 Olympia, WA 98504-7464
10295721       +EDI: WFFC.COM Aug 09 2018 00:43:00     Wells Fargo,    90 S. 7th St., 16th Fl.,
                 Minneapolis, MN 55479-0001
10295722       +EDI: WFFC.COM Aug 09 2018 00:43:00     Wells Fargo Credit Card,    420 Montgomery St.,
                 San Francisco, CA 94104-1298
                                                                                             TOTAL: 34

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                Cummins Inc.
cr                Express Employment Professionals
cr                Houston Personnel Services, Inc. dba Express Emplo
cr                JSW Properties, Inc.
intp              Metro Fabricating, LLC
cr                Pfeil, Inc.
cr                Siemens Energy, Inc.
cr                Siemens Industry, Inc.
cr                Specific Systems, LLC
intp              Wiley Road Industrial Park, L.P.
10295440          Delta Management,    52733 Willow Bend Dr.,    OH 45530-7472
10295503          Idaho State Tax Commission,    P.O. Box 36,    81722-0410
10295467*        +Fastenal Company, Inc.,    P.O. Box 1286,   Winona, MN 55987-7286
10295484*        +GP South, LLC,    129 N. 10th St.,   Capitol Hall,    Lincoln, NE 68508-3633
10295569*        +Maria Mittiga,    26142 Twin Lakes Trail,   South Bend, IN 46628-9537
10295564*        +Michigan Dept. of Treasury,    Lansing, MI 48922-0001
10295682*         The Dillon Group, Inc.,    1117 E. Plaza Dr.,    Eagle, ID 83616-6531
10295379       ##+Anheuser Marketing, Inc.,    6941 Peachtree Industrial Blvd.,     Norcross, GA 30092-3601
10295560       ##+Metamation, Inc,    1465 Terminal Way, #2,    Reno, NV 89502-3200
10295583       ##+NMHG Financial Services,    10 Riverview Dr.,    Danbury, CT 06810-6268
10295654        ##St. Joseph Paper & Packaging,    P.O. Box 3908,    South Bend, IN 46619-0908
10295671       ##+Team Consulting, Inc,    516 E. Marion St.,    Mishawaka, IN 46545-6508
10295697       ##+Turnstone EH&S, Inc.,    1322 Space Park Dr., Suite C-139,    Houston, TX 77058-3542
10295714       ##+Velocity Business Products, Inc.,    335 Pennbright Dr., #130,     Houston, TX 77090-5909
                                                                                                TOTALS: 12, * 5, ## 7

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’++++’ were corrected as required by the USPS Locatable Address Conversion System (LACS).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 10, 2018                                             Signature: /s/Joseph Speetjens
              Case
               Case18-33815
                    18-33815 Document
                              Document533-9
                                       96 Filed
                                            FiledininTXSB
                                                      TXSBonon08/10/18
                                                               06/24/21 Page
                                                                         Page9 9ofof9 9



District/off: 0541-4          User: dhan                   Page 8 of 8                  Date Rcvd: Aug 08, 2018
                              Form ID: ntcasset            Total Noticed: 414

_


                              CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 8, 2018 at the address(es) listed below:
              Ann Ustad Smith    on behalf of Interested Party    KW Services, LLC ausmith@michaelbest.com,
               smbunge@michaelbest.com
              Christine A March    on behalf of U.S. Trustee    US Trustee christine.a.march@usdoj.gov
              Jill L. Nicholson    on behalf of Creditor    Cummins Inc. ggoodman@foley.com,dnichols@foley.com
              John Christopher Dunne    on behalf of Creditor    Enbridge Energy, Limited Partnership
               jdunne@smfadlaw.com, mfinkelstein@smfadlaw.com
              John P Dillman    on behalf of Creditor    Harris County Houston_bankruptcy@publicans.com
              John P Melko    on behalf of Creditor    Cummins Inc. jmelko@foley.com,
               ggattis@foley.com;swilson@foley.com;rdiep@foley.com
              John S Mayer    on behalf of Creditor    Caterpillar Financial Services Corporation
               jmayer@rossbanks.com
              Joseph Sinnott Sheerin    on behalf of Creditor    Siemens Industry, Inc. jsheerin@mcguirewoods.com
              Joseph Sinnott Sheerin    on behalf of Creditor    Siemens Energy, Inc. jsheerin@mcguirewoods.com
              Julie Mitchell Koenig    on behalf of Trustee Rodney D Tow julie.koenig@cooperscully.com,
               charlene.stone@cooperscully.com
              Kendal Brian Reed    on behalf of Creditor    Toyota Industries Commercial Finance, Inc.
               kreed@ctstlaw.com, cnavarro@ctstlaw.com
              Kyle L Dickson    on behalf of Creditor L. GP South LLC kdickson@murray-lobb.com,
               mgarcia@murray-lobb.com;evera@murray-lobb.com
              Kyung Shik Lee    on behalf of Trustee Rodney D Tow klee@diamondmccarthy.com,
               lciaccio@diamondmccarthy.com;cburrow@diamondmccarthy.com
              Lisa M. Norman    on behalf of Creditor    Crawford Electric Supply Company, Inc.
               lnorman@andrewsmyers.com, kbocco@andrewsmyers.com
              Mark Edward Andrews    on behalf of Debtor    Koontz-Wagner Custom Controls Holdings LLC
               mandrews@dykema.com, dandreacchi@dykema.com;limurphy@dykema.com
              Mark S Finkelstein    on behalf of Creditor    Enbridge Energy, Limited Partnership
               mfinkelstein@smfadlaw.com
              Michael Edward Collins    on behalf of Creditor    Westchester Fire Insurance Company
               mcollins@manierherod.com
              R. J. Shannon    on behalf of Trustee Rodney D Tow Robert.shannon@diamondmccarthy.com
              Robert P Franke    on behalf of Creditor    Express Employment Professionals
               robert.franke@clarkhillstrasburger.com, mina.alvarez@clarkhillstrasburger.com
              Robert P Franke    on behalf of Creditor    Houston Personnel Services, Inc. dba Express Employment
               Professionals robert.franke@clarkhillstrasburger.com, mina.alvarez@clarkhillstrasburger.com
              Rodney D Tow
               RT@trustesolutions.net;jwarren@rtowtrustee.com;rodneytow@outlook.com;RT@trustesolutions.com
              Susan Marie Cook    on behalf of Interested Party    Metro Fabricating, LLC smcook@wnj.com,
               scardinal@wnj.com
              Thomas M Kirkendall    on behalf of Creditor    Peterson Power Systems, Inc. bigtkirk@kir.com,
               bigtkirk@ecf.courtdrive.com
              US Trustee    USTPRegion07.HU.ECF@USDOJ.GOV
                                                                                              TOTAL: 24
